Opinion by
William W. Porter,
The court below and counsel on both sides agree that three questions are involved in a decision of this case, namely, (1) Did the Act of May 22,1895, repeal the act of May 23,1899 ? (2) Did the ordinance of September 6, 1895, repeal the ordinance of March 16, 1895, under which the contract for paving was made ? (3) Did the resolution of councils, referred to in the “ instructions to bidders ” restricting the contractor to the employment of workmen resident within the city of New Castle and citizens of the United States, invalidate the contract? The first two questions need no discussion. The reasons given in the opinion of the court below are adequate to sustain the findings that the act of May 22, 1895, does not repeal the act of May 23,1889, in its application to the facts of this case; and that the ordinance of September 6, 1895, did not have the effect of repealing the ordinance of March 16, 1895.
*358The third question requires some notice. To the contract under which the work was done appears this addendum: “Instructions to bidders. Pittsburg Street. Bidders will take notice of the following resolution which was approved February 19th, A. D. 1894: Resolved, that all contracts for grading and paving of any streets or alleys and all sewerage that may be let by contract or otherwise, in the city of New Castle, shall have embodied in said contract such a clause or agreement that will bind and compel the person or persons getting any of said contracts to employ no person that is not a citizen of the United States and resident of the city of New Castle, except the skilled labor for laying the brick, unless otherwise ordered by councils.” It is contended that this notice is an obligatory part of the contract and has the effect of rendering the contract wholly void, because it prevented ah award of the contract to the lowest bidder by limiting the source of labor supply and thereby compelling the submission of higher bids for the work.
An inspection of the contract and of the ordinance of March 16, 1895, shows no incorporation of the limitation into either of them in terms. The resolution of February 19,1894, in order to be effective, required that future contracts made for street improvements should have “ embodied ” a clause which should bind and compel the person securing the contract to employ residents of the city of New Castle, etc. The absence of such a clause or stipulation from the ordinance of March 16,1895, and from the body of the contract, rids the contract in this case of any obligation which might have attached if the restriction had been “ embodied ” as required by the ordinance of February 19,1894. Especially is this true since the affidavit of defense alleges that the contract was “ founded wholly upon the ordinance approved March 16,1895.” Conceding that notice of the ordinance of February 19,1894, was before the bidders, nevertheless, knowledge of the provisions of that ordinance could not make it binding beyond its expressed terms. We, however, express no opinion as to the legal effect of the actual introduction into an ordinance and contract of an express provision restricting bidders to the employment of laborers resident in a limited locality.
The judgment is affirmed,